8 U.S. 401 (____)
4 Cranch 401
RAMSAY
v.
LEE.
Supreme Court of United States.

*402 Youngs, for the plaintiff in error.
E.J. Lee, contra.
MARSHALL, Ch. J. delivered the opinion of the court to the effect following:
This case is the same as that of Willison v. Spiers, just decided, except that in this case the court below gave the *403 instruction which the court in Kentucky ought to have given.
The opinion of the court was only that a parol gift to the defendant, accompanied by possession, did not bar the plaintiff's right to recover.
This court gives no opinion as to the title acquired by the possession.
Judgment affirmed.